Title: To James Madison from the Reverend James Madison, 9 February 1788
From: Madison, James (Reverend)
To: Madison, James


Williamsbg Feby. 9. 1788.
I should, my dear Friend, have acknowledged the Favr of your last, long before this, had my Answer been as little delayed, as the Satisfaction reced. from it, was sincere: but as I always write to you, rather to get your Observations upon political Subjects, than for the Sake of communicating my own, I have been unwilling to impose that Burthen too frequently upon you. Your Answer, tended greatly to satisfy some of my Doubts—whilst those valuable Papers (the Federalist) wch. are generally attributed to you, have well nigh worked a Conversion. Whoever may be the Author of them, they are certainly well written, as far at least as I have seen them, & well calculated to promote the great Object in View. They must be read with much Pleasure & Advantage by every one who wishes to examine the Subject with Candour.
But I fear, a Question of some Importance still remains, even admitting that the Govt. proposed, would, if adopted & conformed to, be productive of the Advantages expected. Is it, in reality practicable? You will say, Nothing but Experience can solve such a Question; and that, if it be the best, it should at all Events be tried—I agree with you—But we may still reflect upon the Consequences which will probably attend the Adoption of it. It’s Execution, or it’s Operation requires Sacrifices, wch. I suspect our State Legislatures, & that of Virga. in particular, will never be willing to make. For when has the Legislature of this State failed, evincing, as the Oppy. presented itself, Principles directly the reverse of those wch. the proposed Govt. requires. It’s Conduct, during the last Session, with Respect to the Treaty, (notwithstanding the plain & sensible Address from Congress upon that Subject, & notwithstanding the Impropriety of an Interference must occur, one wd think, to every Man of Common Sense, I do not say to those the least versed in the Laws of Nations) too plainly shews a Degree of antifederal Spirit, wch. will not easily be assimilated to the new Govt. Other Instances of the same Nature might easily be given as Proofs of the real Existence of this Spirit. The Love of Power is too great, the supposed Importance of an independent Legislator is too flattering to most, to admit of the least voluntary Diminution. Nor is it improbable, but that the same Spirit exists in most of the other States, because it originates from Principles common to Amns.—Viz—the highest Idea of the independent Sovereignty of their own States—& at the same Time, the Desire of enjoying all the Advantages of Govt. at the least possible Expence to Natural Liberty. Whether the new Govt. can, in it’s Operation, controul suffly. this Spirit, you are the best Judge. But that no Govt. can be durable wch. is not perfectly conformable to the Genius of the People, unless it be supported by Force, is plain, and whether this under Consideration will not meet with such Opposition from the Reaction or Jealousy of the State Legislatures, & from the Parties it will have to struggle with, in its very Infancy—as to render it impracticable, or of short Duration—is perhaps a Problem not unworthy of the Attention of a Philosopher. The Imperium in imperio will be the fruitful Source of a thousand jarring Principles, wch. will make the new Machine, notwithstanding all the Oil you can give it, to go heavily along.
Whether Virga. will adopt the Plan, if she be not in some Measure compelled by the previous Adoption of the other States, is considered as questionable, especially unless there be tack’d to it, some Clause of Amendment. How the Majority may be—is hard or impossible to determine. The opposite Parties however, greatly to their Credit, have hitherto observed the Line of candid Discussion. None of those acrimonious Principles have yet appeared wch. generally agitate a People, when Questions of such Importance create Divisions. It is hoped by all, that you will be in the Convention. The Atty Gen. will represent this Town.
We did not receive the Packet you were so kind as to forward till about a Fortnight past—but it came at last, safe thro’ the Hands of the Govr. Be pleased to remember me [to] Mr Griffin & Lady—& beleive me to be, my dear Col. Yr. truely Affe Friend
J Madison
